DETAILED ACTION
1.	This office action is in response to the application filed on 2/13/2020.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on 2/19/2020, 2/25/2020, 6/25/2020 have been considered by the examiner.

Drawings
4.	The drawing submitted on 2/19/2020 is acknowledged and accepted by the examiner.
Priority
5.	This application repeats a substantial portion of prior Application No 16284183, filed 2/25/2019, and adds and claims additional disclosure not presented in the prior application.  Since this application names the inventor or at least one joint inventor named in the prior application, it may constitute a continuation-in-part of the prior application.  Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120 and 37 CFR 1.78.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	Claims 19 and 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Elasser [US 2017/0353111 A1], and in view of Tschirhart [US 2016/0126844 A1].

Regarding claim 19, Elasser discloses a method [FIG. 1-FIG. 6] of operating a power supply [100, FIG. 1], comprising: 
providing [by 100, FIG. 1] during a first interval [interval of 178, FIG. 2] a first energy flow [flow from 102 to 164, FIG. 1] between a source of energy [102, FIG. 1] and an energy receiver [164, FIG. 1], wherein a source current [current between 102 and 164, FIG. 1] flows in a first direction [direction from 102 to 164, FIG. 1], wherein an output current [current through 158, FIG. 1], [Output Inductor Current, FIG. 2] flows in the first direction [direction from 102 to 164, FIG. 1] and an output voltage [voltage of 
providing [by 100, FIG. 1] during a second interval [interval of 182, FIG. 4] a second energy flow [flow from 164 to 102, FIG. 1] between the energy receiver [164, FIG. 1] and the source of energy [102, FIG. 1], wherein the source current [current between 102 and 164, FIG. 1] flows in a second direction [direction from 164 to 102, FIG. 1], opposite the first direction [direction from 102 to 164, FIG. 1], wherein the output current [current through 158, FIG. 1], [Output Inductor Current, FIG. 2] flows in the first direction [direction from 102 to 164, FIG. 1] and the output voltage [voltage of DC-Buss 162, FIG. 1] of the power supply [100, FIG. 1] has a second polarity [polarity of Output Inductor Current, FIG. 4] opposite the first polarity [polarity of Output Inductor Current, FIG. 2]; 
providing [by 100, FIG. 1] during a third interval [interval of 180, FIG. 3] a zero energy flow [Resonant Tank Current at zero levels, FIG. 3], wherein current [current between 102 and 164, FIG. 1] does not flow through the source of energy [102, FIG. 1]
and a current [current between 102 and 164, FIG. 1] circulates in the first direction [direction from 102 to 164, FIG. 1] in the energy receiver [164, FIG. 1]; 
and wherein the power supply [100, FIG. 1] comprises a secondary side [at 138, 164, FIG. 1] having an active rectifier block [138, FIG. 1], the active rectifier block [138, FIG. 1] including a plurality of controlled rectifiers [148, 150, 152, 154, FIG. 1], the method [FIG. 1-FIG. 6] including turning off [140, 142, 144, 146 at low levels, FIG. 2, FIG. 3, FIG. 4] a portion [148 or 150 or 152 or 154, FIG. 1] of controlled rectifiers [148, 150, 152, 154, FIG. 1] of the active rectifier block [138, FIG. 1] to force initiation [140, 
Elasser does not disclose turning off the portion of controlled rectifiers is based, at least in part, on a value of current on the primary side and a value of current on the secondary side.
However, Tschirhart teaches turning off [by 120, FIG. 1, (paragraph 0036)] the portion [S1 or S2 or S3 or S4, FIG. 1] of controlled rectifiers [S1, S2, S3, S4, FIG. 1] is based on a value of current [current from 116 through 118, FIG. 1], [value of ISEC, FIG. 3], [value of ISEC senses by R shunt, 130, FIG. 11] on the secondary side [at 100, FIG. 1].
Therefore, It would have been obvious to a person of an ordinary skilled in the art before the effective filling date of the claimed invention was made to have modified the power supply of Elasse to include turning off the portion of controlled rectifiers is based, at least in part, on a value of current on the primary side and a value of current on the secondary side as taught by Tschirhart for the purpose of using the secondary-side control unit to introduce the phase shift between the pairs of controllable rectifiers of full-wave rectifier for providing regulation, (paragraphs 0036-0037).
.
Regarding claim 21, Elasser further discloses the power supply [100, FIG. 1] comprises a controller [Controller 132, FIG. 1] configured to generate PWM modulation 
[134, 156 from 132, FIG. 1], [The controller 132 controls the action of switches 108-114 by controlling a duty cycle of the PWM, (paragraph 0025)], [The controller 132 controls 

Regarding claim 22, Elasser further discloses the power supply [100, FIG. 1] comprises a controller [Controller 132, FIG. 1] configured to generate PWM modulation [134, 156 from 132, FIG. 1], [The controller 132 controls the action of switches 108-114 by controlling a duty cycle of the PWM, (paragraph 0025)], [The controller 132 controls the action of switches 148-154 by controlling a PWM duty cycle, (paragraph 0031)], wherein the PWM modulation [134, 156 from 132, FIG. 1], [The controller 132 controls the action of switches 108-114 by controlling a duty cycle of the PWM, (paragraph 0025)], [The controller 132 controls the action of switches 148-154 by controlling a PWM duty cycle, (paragraph 0031)] is applied during the second interval [interval of 182, FIG. 4] and the third interval [interval of 180, FIG. 3] to balance magnetic flux [magnetic flux of 126, FIG. 1] in the transformer [126, FIG. 1] and to protect the transformer [126, FIG. 1] against saturation [Resonant tank current, Output inductor current, Output voltage, FIG. 2, FIG. 3, FIG. 4 are in the range by controller (132, FIG. 1)].



Regarding claim 24, Elasser further discloses the power supply [100, FIG. 1] comprises a controller [Controller 132, FIG. 1], wherein the controller [Controller 132, FIG. 1] employs a current-dependent delay [delay between (108, 110) and (112, 114) of T, FIG. 2] to define a time [T of 178, FIG. 2] in the first interval [interval of 178, FIG. 2] of forcing a secondary current [Output Inductor Current, FIG. 2] in the secondary side [at 138, 164, FIG. 1] to zero [144, 146 are at low levels to turn off, FIG. 2].

Regarding claim 25, Elasser does not disclose the power supply comprises a controller, wherein the controller employs current sensors to define a time in the first interval of forcing a secondary current in the secondary side to zero.
However, Tschirhart teaches the power supply [102, FIG. 1] comprises a controller [120, FIG. 1], wherein the controller [120, FIG. 1] employs current sensors [R shunt, 130, FIG. 11] to define a time [time of ISEC, FIG. 3] in the first interval [interval of ISEC, FIG. 3] of forcing a secondary current [current from 116 through 118, FIG. 1], [ISEC, FIG. 3] in the secondary side [at 100, FIG. 1] to zero [ISEC at Zero crossing, FIG. 3].


Regarding claim 26, Elasser does not disclose the power supply comprises a controller, wherein the controller employs a comparison with predicted magnetizing current or maximum flux density for balancing the flux or protecting against saturation. 
However, Tschirhart teaches the power supply [102, FIG. 1] comprises a controller [102, FIG. 1], wherein the controller [102, FIG. 1] employs a comparison 130, FIG. 11] with predicted magnetizing current [current through R shunt, FIG. 11] for protecting against saturation [ISEC and VSEC are in the ranges, FIG. 3].
Therefore, It would have been obvious to a person of an ordinary skilled in the art before the effective filling date of the claimed invention was made to have modified the power supply of Elasse to include the power supply comprises a controller, wherein the controller employs a comparison with predicted magnetizing current or maximum flux density for balancing the flux or protecting against saturation as taught by Tschirhart for the purpose of using the secondary-side control unit to introduce the phase shift .

9.	Claims 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Elasser [US 2017/0353111 A1] modified by Tschirhart [US 2016/0126844 A1], as applied to claim 19 above and in view of Albertini [US 2019/0097544 A1]

Regarding claim 27, Elasser does not disclose the power supply control employs an anti-windup system comparing an actual duty cycle of an OFF operation of the active rectifier block with a reference value to prevent an output voltage control system against saturation, the power supply control employs an anti-windup system comparing an actual duty cycle of an OFF operation of the active rectifier block with a reference value to prevent an output voltage control system against saturation.
However, Albertini teaches the power supply [100, FIG. 1] control employs an anti-windup system [140, 144, 148, FIG. 1] comparing [by 144, FIG. 1] an actual duty cycle [cycle of SCLK, FIG. 1] of an OFF operation [when 116 is off by 130, FIG. 1] of the active rectifier block [116, FIG. 1] with a reference value [CO, FIG. 1] to prevent an output voltage control system [134, FIG. 1] against saturation [VXS, IS are in the ranges, FIG. 2]. 
Therefore, It would have been obvious to a person of an ordinary skilled in the art before the effective filling date of the claimed invention was made to have modified the power supply of Elasse to include the power supply control employs an anti-windup system comparing an actual duty cycle of an OFF operation of the active rectifier block 

Regarding claim 28, Elasser does not disclose the power supply comprises a controller, wherein the controller employs anti-windup system comparing an actual
duty cycle of the OFF operation of the active rectifier block with a reference value to setup a predicted magnetizing current. 
However, Albertini teaches the power supply [100, FIG. 1] comprises a controller [130, FIG. 1], wherein the controller [130, FIG. 1] employs anti-windup system [140, 144, 148, FIG. 1] comparing [by 144, FIG. 1] an actual duty cycle [cycle of SCLK, FIG. 1] of the OFF operation [when 116 is off by 130, FIG. 1] of the active rectifier block [116, FIG. 1] with a reference value [CO, FIG. 1] to setup a predicted magnetizing current [DLYCLK, FIG. 1].
Therefore, It would have been obvious to a person of an ordinary skilled in the art before the effective filling date of the claimed invention was made to have modified the power supply of Elasse to include the power supply comprises a controller, wherein the controller employs anti-windup system comparing an actual duty cycle of the OFF operation of the active rectifier block with a reference value to setup a predicted 

Conclusion
10. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Trinh Dang whose telephone number is (571)-270- 3797. The examiner can normally be reached on Monday-Friday (9:00 am-5:00 pm). If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Monica Lewis can be reached on 571-272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). If you would like assistance from a USPT© Customer Service Representative or access to the automated information system, call 800-786- 9199 (IN USA OR CANADA) or 571-272-1000. 

/Trinh Dang/
Examiner, Art Unit 2838

/Nguyen Tran/           Primary Examiner, Art Unit 2838